11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT


Jimmy Wilsher, Jimmy D. Asbill, Jerry      * From the 350th District
“Gerardo” Garcia, Craig Mayhall, John M.     Court of Taylor County,
Wegner, Barbara Carolyn Wiggins, Fidencio Trial Court No. 09010D
Garcia Jr., Ronal Piland, and Terry Vines,


Vs. No. 11-11-00355-CV                        * December 31, 2013

City of Abilene,                              * Memorandum Opinion by Wright, C.J.
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion, the
judgment of the trial court is reversed, and the cause is remanded for further
proceedings. The costs incurred by reason of this appeal are taxed against the City
of Abilene.